ACCEPTED
                                                                                     04-15-00175-CV
                                                                         FOURTH COURT OF APPEALS
                                                                              SAN ANTONIO, TEXAS
                                                                                5/20/2015 3:22:53 PM
                                                                                      KEITH HOTTLE
                                                                                              CLERK


                          NO. 04-15-00175-CV
      _____________________________________________________________
                                                                    FILED IN
                                                             4th COURT OF APPEALS
                    IN THE COURT OF APPEALS                   SAN ANTONIO, TEXAS
                    FOR THE FOURTH DISTRICT                  05/20/2015 3:22:53 PM
                       SAN ANTONIO, TEXAS                        KEITH E. HOTTLE
                                                                      Clerk
  _______________________________________________________________

                TEXAS MUTUAL INSURANCE COMPANY,
                                     Appellant,

                                       v.

                      ANDREW S. McGAHEY,
                                         Appellees.
 ________________________________________________________________

       On Appeal from the 131st District Court of Bexar County, Texas
                   Trial Court Cause No. 2013-CI-12185
                Honorable Richard Garcia, Judge Presiding
__________________________________________________________________

 NOTICE OF APPEARANCE AND DESIGNATION OF LEAD COUNSEL
    FOR APPELLANT TEXAS MUTUAL INSURANCE COMPANY

TO THE HONORABLE FOURTH COURT OF APPEALS:

      Pursuant to Rule 6.1, Texas Rules of Appellate Procedure, Appellant Texas

Mutual Insurance Company designates the following as lead counsel in this appeal:

            James A. Hemphill
            Graves Dougherty Hearon & Moody, P.C.
            401 Congress Avenue, Suite 2200
            Austin, Texas 78701
            State Bar No. 00787674
            (512) 480-5762 direct phone
            (512) 536-9907 direct fax
            jhemphill@gdhm.com
Respectfully Submitted,

GRAVES DOUGHERTY HEARON & MOODY, P.C.
401 Congress Avenue, Suite 2200
Austin, Texas 78701
(512) 480-5600 phone

By /s/ James A. Hemphill
James A. Hemphill
State Bar No. 00787674
(512) 480-5762 direct phone
(512) 536-9907 direct fax
jhemphill@gdhm.com

/s/ R. Scott Placek
R. Scott Placek
State Bar No. 00784796
splacek@arnoldplacek.com
ARNOLD & PLACEK, P.C.
203 East Main Street, Suite 201
Round Rock, Texas 78664
(512) 341-7044
(512) 341-7921 fax

ATTORNEYS FOR PLAINTIFF
TEXAS MUTUAL INSURANCE COMPANY




       2
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served
on the following as indicated below on May 20, 2015.

Andrew S. McGahey
Defendant Pro Se
4636 East OST Drive
Houston, TX 7701
via certified mail, return receipt requested

Robin Sanders
Assistant Attorney General
PO Box 12548, MC-018
Austin, Texas 78711-2548
Attorney for Texas Department of Insurance, Division of Workers’ Compensation
via certified mail, return receipt requested


                                               /s/ James A. Hemphill
                                               James A. Hemphill




                                           3